Exhibit 10.2

[Citibank Europe plc Letterhead]

 

FROM:   Citibank Europe plc (“CEP”) TO:   AXIS Specialty Limited; AXIS Re Se
(formerly, AXIS Re Limited); AXIS Specialty Europe SE (formerly, AXIS Specialty
Europe Limited); AXIS Insurance Company; AXIS Surplus Insurance Company; and
AXIS Reinsurance Company (the “Companies”; each, a “Company”) DATE:   27th March
2017

Ladies and Gentlemen,

Insurance Letters of Credit – Master Agreement dated 14 May 2010 between (1) CEP
and (2) the Companies regarding a committed letter of credit facility in a
maximum aggregate amount of USD 750,000,000 and as may be amended, varied,
supplemented, novated or assigned as the case may be (the “Master Agreement”).

 

1. We refer to the Master Agreement. Defined terms used in this letter shall
have the meanings given to them in the Master Agreement (including where defined
in the Master Agreement by reference to another document).

 

2. CEP and the Companies agree, for good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, that as effective from
the date of this letter, the following amendments shall apply:

 

  (a) The Preamble is deleted in its entirety and replaced with the following:

“PREAMBLE

Subject to the Companies satisfaction of the terms and conditions contained in
this Agreement, CEP agrees to establish letters of credit or similar or
equivalent acceptable instruments (each a “Credit” and collectively the
“Credits”) on behalf of the Companies in favour of beneficiaries located in the
United States of America or elsewhere (the “Beneficiary” or “Beneficiaries” as
relevant). In furtherance of this Agreement, the parties have separately agreed
the contractual or security arrangements that will apply in respect of the
Company’s obligations under or pursuant to this Agreement. For the avoidance of
doubt, in the event of any inconsistency between the terms of this Agreement and
the terms of the relevant Committed Facility Letter dated on or about the date
of this Agreement or any time thereafter (the “Committed Facility Letter”), the
terms of the relevant Committed Facility Letter shall prevail.”

 

  (b) Any and all other references to “Committed Facility Letter” in the Master
Agreement shall be immediately preceded by the word “relevant”.

 

3. For the avoidance of doubt, the aggregate credit facility amount of
USD750,000,000 is made up of two separate Committed Facility Letters;

 

  (i) Committed Facility Letter for USD500,000,000 dated 18th December 2015, as
amended, varied, supplemented, novated or assigned from time to time.

 

  (ii) Committed Facility Letter for USD250,000,000 dated on or about the date
of this letter (“Facility Number 2”), as may be amended, varied, supplemented,
novated or assigned from time to time.



--------------------------------------------------------------------------------

  4. Except as expressly amended by this letter, the Master Agreement remains
unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Master
Agreement, the terms of this letter shall prevail.

 

  5. This letter may be executed in counterparts, each of which shall be deemed
to be an original, and all such counterparts taken together shall constitute one
and the same agreement. This letter and any non-contractual obligations arising
in connection with it shall be governed by English law.

 

  6. Please indicate your agreement to the foregoing by countersigning the
attached copy of this letter and returning the same to us.

[signature pages follow]



--------------------------------------------------------------------------------

For and on behalf of

Citibank Europe plc /s/ Niall Tuckey Name:   Niall Tuckey Title:     Director

We agree to the terms set out in this letter.

For and on behalf of

AXIS Specialty Limited /s/ Jose Osset Name:   Jose Osset Title:     Sr. Vice
President and Treasurer

For and on behalf of

AXIS Re SE /s/ Tim Hennessy Name:   Tim Hennessy Title:     CEO and Director

For and on behalf of

AXIS Specialty Europe SE /s/ Tim Hennessy Name:   Tim Hennessy Title:     CEO
and Director

For and on behalf of

AXIS Insurance Company /s/ Andrew M. Weissert Name:   Andrew M. Weissert Title:
    General Counsel

For and on behalf of

AXIS Surplus Insurance Company /s/ Andrew M. Weissert Name:   Andrew M. Weissert
Title:     General Counsel

For and on behalf of

AXIS Reinsurance Company /s/ Andrew M. Weissert Name:   Andrew M. Weissert
Title:     General Counsel